       Case 2:15-cv-02268-SLB Document 119 Filed 03/05/19 Page 1 of 1                 FILED
                                                                             2019 Mar-05 PM 04:20
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

MICHAEL J. VIGNEULLE, as Personal         )
Representative for the Estate of Andrew   )
Michael Vigneulle,                        )
                                          )
      Plaintiff,                          )      CASE NO. 2:15-cv-2268-SLB
                                          )
      v.                                  )
                                          )
TAHSIN INDUSTRIAL CORP., USA,             )
                                          )
      Defendant.                          )

                                     ORDER

      It is hereby ORDERED that this case is DISMISSED WITH PREJUDICE.

             DONE this 5th day of March, 2019.




                                      SHARON LOVELACE BLACKBURN
                                      UNITED STATES DISTRICT JUDGE
